405 F.2d 882
Richard D. HERNDON, Defendant, Appellant,v.UNITED STATES of America, Appellee.
No. 7175.
United States Court of Appeals First Circuit.
Dec. 19, 1968.

Ralph Davis, Boston, Mass., by appointment of the Court for appellant.
Albert F. Cullen, Jr., Asst. U.S Atty., with whom Paul F. Markham, U.S. Atty., was on brief, for appellee.
Before STALEY,1 Senior Circuit Judge, McENTEE and COFFIN, Circuit judges.
PER CURIAM.


1
Appellant, Richard D. Herndon, was convicted by a jury of selling lysergic acid diethylamide (LSD) in violation of 21 U.S.C. 331(q)(2).  It is from the judgment of conviction that this appeal is now taken.


2
The gist of appellant's argument here is that since the federal government has seen fit to grant a special exemption to the Native American Church, a religious organization of Indians, to use the hallucinogen peyote in connection with their religious services, it is a denial of equal protection of the laws and a form of religious discrimination to prohibit appellant, an alleged minister of the Neo American Church, from selling the hallucinogen LSD to a man who was introduced to him as a gangster interested in buying and distributing LSD.


3
We have carefully examined the record in this case, and it is quite obvious that appellant was involved solely in an illegal commercial transaction, not a protected religious practice.  There is absolutely no evidence of any infringement of Herndon's constitutional rights.


4
Accordingly the judgment of the district court will be affirmed.



1
 Of the Third Circuit, sitting by designation